[randyagreementimage1.jpg]



Mr. Randolph Gress
Chairman, CEO & President
Innophos Holdings, Inc.
259 Prospect Plains Road, Building A
Cranbury, NJ 08512


Dear Randy,
As you know, the Innophos Holdings, Inc. (“Company”) Board of Directors has been
working with you on CEO succession planning over the course of several years.
Speaking for the Board, I am gratified that you and the Board have reached
mutual agreement on an approach to conduct a CEO search process, and for you to
provide support for your successor’s transition. Needless to say, the Board, the
Company’s employees and our investors are grateful for your leadership in
developing and growing the Company from its first days as an independent
company. Your accomplishments are notable. Your continued leadership through the
succession process is and will be much appreciated.
This letter sets forth our agreement (“Agreement”) relating to the agreed CEO
succession plan:
1.    Except as provided in this Agreement, your employment with the Company
will end on April 1, 2016 (the “Separation Date”). You will remain in and
perform your positions with the Company through the Separation Date, except as
provided in this Agreement or as we may otherwise agree. In particular, if the
Company employs a successor President and/or Chief Executive Officer before the
Separation Date, you will remain employed through the Separation Date (and will
retain your Chief Executive Officer and/or Chairman title(s) and a suitable
office consistent with your continued status as Chief Executive Officer and/or
Chairman) and will perform such transitional, consulting and other services,
consistent with your role as Chief Executive Officer and/or Chairman, as the
Company may reasonably request in order to execute strategy and achieve Company
and your personal objectives, and to effect an orderly and productive transition
(the “Transition”).
a. Any position you held as an executive, officer or employee of the Company or
any of its subsidiaries or affiliates, and/or any position as a member or
Chairman of the Board of Directors of the Company (the “Board”) (including any
committees of the Board), and the boards of directors of any of the Company’s
subsidiaries or affiliates, will end effective as of the Separation Date, or, if
earlier, the date when the Company determines that the Transition is complete.
In such latter event, you would not be required or expected to be present at the
Company’s work locations, and your absence will not adversely affect your
entitlement to remuneration or other rights hereunder. Regardless of the
Separation Date, you agree to execute such documents as the Company may
reasonably request to effectuate your resignations.








--------------------------------------------------------------------------------




b. You and the Company may agree in writing to a Separation Date that is after
April 1, 2016; provided, however, neither party is obligated to propose or agree
to such an extension.
c. Once your separation from the Company is announced, the Company reserves the
right to elect an independent director as Chairman, in which case you agree to
resign that position, but retain your directorship, effective with such
election.
2.    Reference is made to your employment agreement, dated January 25, 2008
(the “Employment Agreement”). You will be paid all amounts owed under Paragraph
5(a) of the Employment Agreement, and, in particular, your salary through the
Separation Date, any unpaid portion of your annual bonus for the prior year,
Long Term Incentive Plan (“LTIP”) distributions then due, unused vacation and
sick time, and any unreimbursed expenses incurred by you through the Separation
Date. Your 2015 annual bonus will be paid under normal plan procedures at the
normal time (e.g., March 15, 2016), provided that your personal performance
factor shall be calculated at target. Consistent with the foregoing, all
restricted stock, stock options and performance share awards, and any other
benefit or award that is scheduled to vest on or before April 1, 2016 shall be
vested as scheduled and in no event later than April 1, 2016, irrespective of
whether your employment or actual services to the Company terminate before April
1, 2016 for any reason other than Cause (as defined herein). All performance
share awards that shall vest under this Paragraph 2 shall be distributed under
the usual Company procedures upon vesting, but in no event later than April 30,
2016.
3.    In addition, if you execute and do not revoke a release substantially in
the form attached to the Employment Agreement (the “Release”) pursuant to
Paragraph 5 of the Employment Agreement (as modified specifically to extend the
release to your service as a director of the Company and to provide that the
parties’ obligations under the Transition Agreement shall survive the Release),
the Company will pay or provide other compensation and benefits, including, in
particular, the following:
a. Cash payment, at the rate of your salary, for 24 months immediately following
the Separation Date (the “24-Month Period”), such amount to be paid monthly;
b. A cash payment equal to your annual bonus, paid at target, prorated for the
portion of the year between January 1, 2016 and the Separation Date;
c. An amount equal to your annual bonus, paid at target, for the 24-Month
Period, prorated for each partial year in the 24-Month Period, such amount to be
paid when annual bonus payments would have been made had you remained employed
throughout the 24-Month Period;
d. All material benefits under welfare benefit plans and programs provided by
the Company (including, without limitation, medical, prescription, dental,
disability, individual and group life, accidental death and travel accident
insurance plans and programs) on the same basis such benefits were provided
immediately prior to the Separation Date, and, to the extent that any such
benefits cannot be provided during any portion of the 24-Month Period, under the
terms of the applicable plan or pursuant to applicable law, the

2



--------------------------------------------------------------------------------




Company shall pay you a lump sum cash payment equal to the value of such
continuing benefit coverage for the balance of the 24-Month Period on an after
tax basis;
e. Vesting, effective April 1, 2016, in your unvested equity-based awards, cash
awards, LTIP Awards (including specifically the LTIP Award to be made in or
about March, 2016, irrespective of whether such award is actually made on or
before April 1, 2016) and other incentive awards to the extent that you would
have become vested during the 24-Month Period had you remained an employee of
the Company through the 24-Month Period;
f. Assumed achievement of target performance for 2015 for the portion of your
LTIP awards that are dependent on 2015 financial results, irrespective of the
Separation Date; provided that the 2013 or 2014 portion of any LTIP award shall
not be determined or redetermined by such assumed performance at target for
2015; and
g. An LTIP Award at the usual time (approximately March 15, 2016) on account of
2015 employment, with the same percentage allocation of the Award among stock
options, restricted stock and performance shares, and the same material terms,
as under the Award made in 2015, such that the Award shall be the same as the
2015 Award except as to the actual number of options and shares granted, which
will be determined based on the share price of Company stock when the Award is
calculated. You will not receive an LTIP Award on account of any service after
2015, including specifically your service between January 1, 2016 and the
Separation Date.
All performance share awards that shall vest under this Paragraph 3, to the
extent not already distributed, shall be distributed under the usual Company
procedures upon vesting, but in no event later than April 30, 2016. The parties
may exchange and agree on details concerning the items, amounts and estimates to
which you are entitled under Paragraphs 2 and 3, and the time of payment of such
amounts, the LTIP vesting calendar and LTIP vesting rules.
4.    Section 409A of the Internal Revenue Code (“Code”) imposes additional
taxes and penalty interest on certain payments of deferred compensation to a
“Specified Employee” (within the meaning of Section 409A(a)(2)(B) of the Code)
unless such payments are delayed to a date that is at least six months after the
Specified Employee’s separation from service. You acknowledge that you are a
“Specified Employee”. Accordingly, any payments of compensation or benefits
under Paragraphs 2 and 3 which are required to be delayed in order to comply
with Section 409A(a)(2)(B) will be postponed, accumulated and paid on the first
business day that is more than six months after your Separation Date (or, if
earlier, upon your death), as further set forth in Section 12(c) of the
Employment Agreement. Further, to the extent that any payment to you under this
Agreement would cause additional taxes and/or penalty interest to be imposed by
reason of any acceleration of payment or otherwise, the Company may modify the
time and/or form of such payment to the extent reasonably necessary to avoid the
imposition of any tax or penalty interest under Section 409A.
5.    All amounts payable to you under this Agreement are subject to withholding
for all applicable taxes and required payments as the Company shall determine.

3



--------------------------------------------------------------------------------




6.    This Agreement, and in particular the amounts to be paid under Paragraphs
2 and 3 of this Agreement, are dependent upon your continued employment as set
forth in Paragraph 1. If you terminate your employment voluntarily (except as
provided in this Agreement), except for Good Reason under the Employment
Agreement (but subject to the modification of the term “Good Reason” in this
Agreement), or are terminated by the Company for Cause (but subject to the
modification of the term “Cause” in this Agreement), this Agreement will become
null and void on the date of such termination, and the terms of the Employment
Agreement will fully control. Nothing in this Agreement, and no action by the
Company under this Agreement, shall be construed as “Good Reason” under the
Employment Agreement, and you hereby waive your right to termination for Good
Reason to the extent related in any way to a change pursuant to this Agreement
in your employment status or compensation and benefits. For so long as this
Agreement is in effect, “Good Reason” shall mean those actions or omissions
(other than those contemplated in the performance of this Agreement) set forth
in the Employment Agreement under Paragraphs 4(e) (iv) and (v). For so long as
this Agreement is in effect “Cause” shall mean: (a) willful abandonment of your
obligations under the Employment Agreement and this Agreement; or (b) those
actions or omissions set forth in the Employment Agreement under Paragraphs
4(b)(i), (ii), (iii) and (v). With respect to preceding sentence, the term
“willful” shall be defined consistent with the definition contained in Paragraph
4(c) of the Employment Agreement. Your employment shall not be terminated for
Cause under this Paragraph, unless you have first been furnished with written
notice that such grounds exist for termination and you have had at least 20 days
after receipt of such notice to cure such grounds for termination and if, after
that period any dispute remains, you shall have the opportunity to present the
issues to the Board as described in the Employment Agreement at Paragraph 4(d).
7.    This Agreement does not modify the Employment Agreement, the LTIP, or any
other plan or arrangement that governs any material entitlement except, if at
all, to the extent specifically set forth in this Agreement. Once the Company
and you have fulfilled any remaining obligations under the Employment Agreement
and their respective obligations under this Agreement, such performance shall
constitute full discharge of the Company’s obligations under the Employment
Agreement and your rights thereunder, related to the circumstances of the CEO
succession plan and your separation. In particular, the provisions of the
Employment Agreement relating to retirement benefits, change of control,
confidentiality, mutual nondisparagement, restrictive covenants, and
indemnification remain in effect without any change, and the Parties may enforce
their remedies under the Employment Agreement for breach of any obligations owed
under the Employment Agreement. Except to the extent set forth in this
Agreement, including specifically but not limited to paragraph 3 hereof, all
amounts due to you, and each right exercisable by you, shall be governed by the
applicable agreement, plan or arrangement under which such amounts or rights
were granted. This confirms that, subject to the terms of any plan or agreement
under which stock options have been granted to you, any vested but unexercised
options shall be exercisable until the earlier of the end of the exercise period
under the particular option grant or March 31, 2018.
8.    By August 31, 2015, you and the Company will agree on a mutually
acceptable draft internal announcement, draft press release, and SEC filing
regarding the

4



--------------------------------------------------------------------------------




CEO succession plan and your transition from your executive positions and
directorship with the Company. The Company agrees that the succession plan and
transition may be characterized as a voluntary retirement or similar action
based upon our agreement, and that such characterization shall not adversely
affect your rights under this Agreement or the Employment Agreement.
9.    You agree that following your execution of this Agreement, at the
Company’s reasonable request, you shall assist and advise the Company in any new
or existing third party litigation, government agency or internal investigation
in which the Company may become involved. The Company shall be responsible for
your reasonable expenses associated with providing such assistance, and will
supply you with appropriate legal counsel as necessary, as well as
indemnification (including D&O insurance coverage) in accordance with the
applicable By Laws of the Company and Paragraph 11 of the Employment Agreement.
10.    You waive any right to notice of termination of employment or other
notice under the Employment Agreement or any other arrangement, except as set
forth in this Agreement, and the absence or failure of notice shall not extend
your employment, constitute Good Reason, or otherwise be the basis for any claim
for compensation or damages.
11.    Neither by offering to make nor by making this Agreement does either
party admit any failure of performance, wrongdoing, or violation of law.
12.     Any dispute under this Agreement shall be resolved as set forth in
Section 7 of the Employment Agreement.
13.    This Agreement may not be modified except by a writing, signed by you and
by a duly authorized officer of the Company. This Agreement shall be binding
upon your heirs and personal representatives, and the successors and assigns of
the Company.
14.     This Agreement shall not be construed to affect your or the Company’s
rights and obligations under any other agreement, including without limitation
the non-competition obligations in executed LTIP Award Agreements.
15.    Capitalized terms that are not specifically defined in or by the context
of this Agreement shall have the meanings set forth in the Employment Agreement.
16.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to its choice of law rules.
17.    This Agreement shall be executed solely by means of separate counterparts
signed by each party delivered to Joel Horowitz, McCarter & English, LLP or his
designee (“Escrow Agent”), and it shall become effective only when such
counterparts are subsequently, physically joined together with the Agreement
(“Activate”, “Activated” or “Activation”) by the Escrow Agent. However, whether
or not the Agreement is Activated, once the counterparts are so executed by both
parties, such counterparts and the process set forth in this paragraph shall be
irrevocable, except by subsequent written agreement of both parties. The Escrow
Agent shall only Activate the Agreement upon receipt of written notice (which
may include electronic mail) as described further below. The Company may issue

5



--------------------------------------------------------------------------------




such written notice to the Escrow Agent, with simultaneous copy to you and your
counsel, at any time up to and including February 1, 2016. You may issue such
written notice to the Escrow Agent, with simultaneous copy to the Company’s
Chief Legal Officer, at any time thereafter up to and including March 1, 2016.
However, in the event, prior to Activation, you claim termination for Good
Reason, or the Company claims termination for Cause, the Agreement shall be
immediately and unilaterally Activated by the Escrow Agent upon receipt of
written notice from the claiming party, and the amended definitions of Good
Reason and Cause set forth in the Agreement shall apply in all respects as to
any such claim, retroactively back to the relevant date on or after the date of
signing of counterparts by both parties. If this Agreement is not Activated as
set forth herein on or before March 1, 2016, this Agreement and any related
correspondence shall be null and void, and the Escrow Agent shall be released
from any further obligation hereunder.
With respect and admiration,
Very truly yours,


INNOPHOS HOLDINGS, INC.




By: /s/ Gary Cappeline___________
Gary A. Cappeline
Lead Independent Director


Date:


Accepted and agreed, subject to Activation in accordance with Paragraph 17:




/s/ Randolph Gress    
Randolph Gress
 
FOR COMPLETION SOLELY BY ESCROW AGENT:


Date of Activation: November 10, 2015


By: /s/ Joel Horowitz__________________________________
Signature of Escrow Agent





6

